Citation Nr: 1241987	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain with degenerative changes and mild laxity.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity.

3.  Entitlement to effective date earlier than April 17, 2009, for service connection for residuals of right ankle sprain with degenerative changes and mild laxity.

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a right knee disorder was previously before the Board in February 2011 when it was remanded for further development. 

In July 2012 the Veteran reported that he had to resign his job due to difficulties with his right ankle.  As such, the Board notes that the issue of entitlement to a TDIU is now included as an issue in this appeal.  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's right knee disorder is related to the Veteran's active service or is related to or aggravated by the Veteran's service-connected residuals of right ankle sprain with degenerative changes and mild laxity.

2.  During the entire appeal period, the Veteran's residuals of right ankle sprain with degenerative changes and mild laxity have been manifested by no more than moderate limitation of ankle motion.

3.  A claim, either formal or informal, for service connection for residuals of right ankle sprain with degenerative changes and mild laxity was not received until April 17, 2009. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, and is not causally related to or aggravated by service-connected residuals of right ankle sprain with degenerative changes and mild laxity.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for an initial evaluation in excess of 10 percent disabling for service-connected residuals of right ankle sprain with degenerative changes and mild laxity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

3.  Entitlement to an effective date prior to April 17, 2009, for the grant of service connection for residuals of right ankle sprain with degenerative changes and mild laxity, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, in regard to the Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain with degenerative changes and mild laxity, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2009 that fully addressed all notice elements and was sent prior to the initial agency of original jurisdiction (AOJ) decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

Here, in regard to the Veteran's claims of entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity and entitlement to effective date earlier than April 17, 2009, for service connection for residuals of right ankle sprain with degenerative changes and mild laxity the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting downstream issues such as the initial rating and effective date assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and an earlier effective date and citing the applicable statutes and regulations.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA records.  The appellant was afforded VA medical examinations in April 2010, August 2011, and July 2012.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated upon physical examination of the Veteran, and interview with the Veteran regarding his symptoms and complaints.  The reports provide findings relevant to the criteria for service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain with degenerative changes and mild laxity, and in regard to entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002(.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a right knee disorder, to include as secondary to residuals of right ankle sprain with degenerative changes and mild laxity.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any right knee disorder.  

In April 2010 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran stated that he started having right knee pain approximately one to one and a half years after he injured his ankle.  The Veteran reported that he had an episode of the right knee giving way.  He had pain in the peripatellar region.  The Veteran was not seen for his knee while on active duty.  He was not treated for his knee after discharge.  The Veteran noticed popping and grinding at the time that his knee pain started.  He did not have any swelling.  The Veteran was not treated by a medical provider at the time of the examination.  

The Veteran had no complaints of swelling.  He had feelings of locking.  He had episodes of giving way that will cause him to stumble but not fall.  The Veteran complained of pain going up and down stairs with up worse than down.  There was no history of injury or trauma.  The Veteran had not undergone surgery.  He took over the counter ibuprofen as needed which provided mild relief.  He noticed heat and redness on occasion.  He had flare-ups two to three times per month that cause him to seek self imposed bed rest.  He did not use any braces but will occasionally use crutches.  His activities of daily living were affected the same as with the ankle.  He was able to feed, dress and take care of personal hygiene.  He was unable to do any activities such as coaching basketball, running or working out.  His job was affected due to difficulty standing for prolonged periods of time and this is part of his job.  He was able to do his work duties but had pain while doing them.  He could stand for approximately four to five hours and walk 45 minutes to one hour before he needs to rest.  He had feelings of unsteadiness.  He rated the pain as a four out of ten that will increase to a seven to eight out of ten.  

Physical examination of the right knee revealed the gait was normal.  Range of motion was 0 to 130 degrees with complaints of pain at 130 degrees.  The Veteran did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  Strength was five out of five.  There was tenderness to palpation along the medial joint line and peripatellar region.  There was no swelling.  There was mild palpable popping and crepitus on range of motion testing.  McMurray's and Lachman's tests were negative.  The anterior and posterior drawer tests were negative.  The knee was stable to varus and valgus stress.

Relevantly, the Veteran was diagnosed with patellofemoral syndrome of the right knee.  

The examiner stated that there was no evidence of treatment for a right knee condition while on active duty.  The record was silent in regards to the right knee.  The examiner rendered the opinion that the Veteran's right knee condition was not related to military service.  In addition, the examiner noted that there was nothing in the current orthopedic literature indicating that a right ankle condition will cause a right knee condition.  It was the opinion of the examiner that the Veteran's right knee condition was not secondary to the right ankle condition.

In August 2011 the Veteran underwent a VA C&P joints examination.  The Veteran noted that he has knee soreness and swelling.  If he is on his feet for long periods of time his knee will give way and he also noted pain in his knee and ankle when the knee gave way.  There were no periods of flare-ups.  The symptoms were constant.  He utilized no assistive device or brace.  He reported having to quit his occupation secondary to his knee and ankle.  There was no prosthesis within the knee.  Neoplasm was not an issue.  He noted that his activities of daily living would be affected in that it takes him longer as he must sit down for an hour after taking a shower due to the pain in his knee and ankle.  He noted that his knee gives way.  He took ibuprofen for the pain.  

Physical examination revealed a limping right gait.  Evaluation of the right knee revealed mild synovitis.  He had 10 to 100 degrees of active range of motion with pain throughout.  Passively he extends to neutral with pain.  He had mild medial laxity of the knee at 0 degrees.  There was no palpable effusion.  He had a palpable patellar grind.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.  X-rays revealed a slightly laterally-gliding patella.

The Veteran was diagnosed with right knee patellofemoral syndrome with mild medial laxity at 0 degrees.

The examiner rendered the opinion that the right knee was not secondary to the Veteran's active duty service as there was no mention of any type of injury to his knee in the service treatment records.  The examiner reported that his right knee was not aggravated by or caused by his right ankle condition.  The examiner indicated that a review of the literature revealed no peer-reviewed studies that support the contingent that pathology in one joint may induce pathology in another joint, either of the ipsilateral or contralateral extremity.  The examiner noted that it was more likely than not that the Veteran's conditions were related to the effects of aging, obesity, musculoskeletal deconditioning, and a genetic predisposition to developing arthritic change.

The Board finds that entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain with degenerative changes and mild laxity, is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for any right knee disorder.  In April 2010 the Veteran was afforded a VA medical examination.  After physical examination the Veteran was relevantly diagnosed with patellofemoral syndrome of the right knee.  The examiner rendered the opinion that the Veteran's right knee disorder was not related to the Veteran's active service.  In addition, the examiner rendered the opinion that there was nothing in the current orthopedic literature indicating that a right ankle condition will cause a right knee condition and, therefore, the Veteran's right knee condition was not secondary to the right ankle condition.  In August 2011 the Veteran was afforded another VA medical examination.  After physical examination the Veteran was relevantly diagnosed with right knee patellofemoral syndrome with mild medial laxity at 0 degrees.  The examiner rendered the opinion that the right knee was not secondary to the Veteran's active duty service as there was no mention of any type of injury to his knee in the service treatment records.  In addition, the examiner rendered the opinion that based upon a review of the peer-reviewed medical literature the Veteran's right knee was not aggravated by or caused by his right ankle condition.  As such, although the Veteran is currently diagnosed with a right knee disorder, there is no medical indication of any injury to the knee in service and the preponderance of the evidence is against a finding that the Veteran's right knee disorder is related to the Veteran's active service or related to or aggravated by the Veteran's service-connected right ankle disorder.  Therefore, entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain with degenerative changes and mild laxity, is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity.

The Veteran's service-connected residuals of a right ankle sprain have been rated as 10 percent disabling pursuant to 38 C.F.R. § 471a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle and a 20 percent evaluation for marked limitation of motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Consideration has been given to whether a higher rating is warranted on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca, 8 Vet. App. at 204-06.

In April 2010 the Veteran was afforded a VA C&P joints examination.  The Veteran reported that he injured his right ankle in 1993 while in service.  He stated that they were on a run when he stepped in a hole suffering inversion injury to the right ankle.  The Veteran stated that he was seen at the base and placed in a cast for approximately two weeks.  He was given an unknown medication for the pain and was seen for follow up.  He reported that he was told that he had an old injury but that he had nothing more than mild ankle sprains prior to military service.  The Veteran indicated that his right ankle did not improve after the cast was removed.  

After discharge the Veteran was noted to have continued to complain of pain but to not seek further care other than through emergency rooms.  The Veteran used over the counter ibuprofen for pain.  He was noted to not be seen by any medical provider and to not be seen through the VA.  

The Veteran complained of continued pain in the right anterolateral ankle rated as three to four out of ten that will increase to eight out of ten.  He complained of a grinding sensation.  He had swelling.  He did not use any braces or orthopedic assistive devices.  The Veteran took over the counter ibuprofen as needed.  The medication took the edge off of his pain.  He had flare-ups that are activity dependent that occurred two to three times per week.  These caused him to seek rest.  The Veteran also noticed increased pain with weather changes.  There was no history of surgery and no history of further injury or trauma.  The Veteran's activities of daily living were affected.  He was able to feed, dress and take care of personal hygiene.  The Veteran stated that he was unable to do any yard work.  The Veteran's chief limitation was no longer being able to coach basketball.  The Veteran's job was not limited.  The Veteran noticed occasional redness but no heat.  He could walk approximately 45 minutes to one hour and stand four to five hours before needing rest.  

Physical examination of the right ankle revealed that the Veteran's gait was normal.  Range of motion was full and without pain.  The Veteran was able to hold the foot at 90 degrees neutral.  He had dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees.  The Veteran did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  He did experience increased pain on repetitive motion testing.  The ankle was stable to anterior drawer.  There was mild laxity with inversion.  The ankle was stable to eversion.  The Achilles was straight and nontender with weight bearing and nonweight bearing.  There was no callus formation.  There was no unusual wear pattern to the shoes.  There was no evidence of abnormal weight bearing.  There was palpable popping on range of motion testing.  Strength was five out of five.  There was no swelling.  The Veteran had good digital pulses and good capillary refill.

Relevantly the Veteran was diagnosed with right ankle sprain with degenerative changes and mild laxity.  

In August 2011 the Veteran underwent a VA C&P joints examination.  The Veteran reported that several times a week, when he awakens, his ankle and knee will be sore.  He noted swelling in the morning.  

In July 2012 the Veteran underwent a VA C&P ankle examination.  The Veteran indicated that he had to resign his job due to difficulty with prolonged standing and walking with his right ankle.  The Veteran reported that he has had continual problems with his right ankle since 1993 and that there seemed to be increased swelling and pain of late.  He did not wear a brace at all and did not walk with a cane.  He had not seen an orthopedist for the problem and had not had a magnetic resonance imaging (MRI) scan.  The Veteran did not take any medication for the problem.  He stated that at times the ankle felt as though it is going to give out and that it will occasionally throb at night, making it difficult to sleep.  The Veteran reported that he had flare-ups with increased physical activity.

Range of motion of the right ankle was 30 degrees of plantar flexion, with objective evidence of pain at 30 degrees, and 20 degrees or greater of dorsiflexion with no objective evidence of painful motion.  After repetitive use plantar flexion ended at 30 degrees and dorsiflexion ended at 20 degrees or greater.  The Veteran did not have any additional limitation in range of motion of the ankle following repetitive use testing.  The Veteran had functional loss/impairment with less movement than normal on the right, weakened movement on the right, and pain on movement on the right.  The Veteran did not have any localized tenderness or pain on palpation of the joints/soft tissue of either ankle.

Muscle strength testing on the right was plantar flexion of three out of five and dorsiflexion of three out of five.  There was no laxity with the anterior drawer test or talar tilt test.  There was no ankylosis.  There were no "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus, and the Veteran had not had a talectomy.  There was no joint replacement or arthroscopic surgery.

The Veteran's right ankle, knee, and hip demonstrated muscle weakness compared to his left side.  There was decreased sensation to soft touch over the right foot and ankle in both an L4-5 and L5-S1 distribution, suggesting some lumbar disc pathology to account for the right leg weakness and numbness.  The weakness and numbness in the right lower extremity are therefore not due to any intrinsic right ankle problem at all.  The Veteran also demonstrated bilateral knee crepitance, that was noted to probably be secondary to knee degenerative joint disease.  

The Veteran did not use any assistive device and the examiner noted that the remaining effective function would not be equally served by amputation with a prosthesis.

Imaging studies revealed remote avulsion injuries of the medial aspect of the ankle, and osteochondral lesions of the talus, no degenerative joint disease was noted at all.  Repeat bilateral ankle x-rays done at the examination showed remote post traumatic changes of the right ankle only, but no degenerative joint disease.  

The examiner noted that the Veteran's chronic right ankle pain would limit his ability to perform prolonged walking and standing.  

The examiner noted that the Veteran's chronic right ankle problems were not substantiated by his medical records.  The examiner indicated that the service treatment records are limited to several months and did show clinical evidence of a pre-existing right ankle trauma.  The examiner reported that the Veteran was not followed by VA at all, and there were no private medical records in his file.  The examiner noted that clinical examination revealed only muscle weakness in the right hip, knee, and ankle, but no obvious swelling or deformity.  There was some decreased plantar flexion of the right ankle, but no demonstrable pain with this maneuver, and no laxity was appreciated either.  There was loss of sensation distally in the right leg and foot in an L4-5 and L5-S1 distribution, with corresponding mild spurring of the L4-5 on lumbar x-rays.  It was the examiners opinion that the right leg neurological symptoms and diffuse muscle weakness are probably therefore due to the right lower back pathology, and have nothing whatsoever to do with a right ankle injury that occurred 19 years ago.  X-rays of the ankles were unremarkable and x-rays of the knees showed mild degenerative joint disease bilaterally which probably also adds to the complaint of right knee discomfort previously noted on other C&P examinations, and the right knee pain has nothing to do therefore with his right ankle problems.  

Therefore, in summary, the examiner stated that there were no significant abnormal findings on clinical examination of the Veteran's right ankle other than decreased strength and plantar flexion and this weakness is also diffusely demonstrated in his right knee and hip also.  Therefore, the examiner believed that the problem was stemming from the Veteran's lower back, and that his right ankle was quite stable and not at all worse.  

The Board finds that entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity is not warranted.  At no time during the period on appeal has the Veterans' right ankle manifested more than moderate limitation of motion of the ankle.  In April 2010 the Veteran reported that he used ibuprofen for the pain in his ankle and that he had flare-ups that were activity dependent two to three times a week which caused him to seek rest.  Notably although the Veteran reported that he could not do yard work his chief limitation was no longer being able to coach basketball.  His job was noted to not be limited and the Veteran could walk approximately 45 minutes to one hour and stand for four to five hours before needing rest.  The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The Veteran did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  However, he did experience increased pain on repetitive motion testing.  In August 2011 the Veteran reported that sometimes his ankle was sore when he awakens.  In July 2012 the Veteran was afforded another VA medical examination.  The Veteran reported that he had to resign his job due to difficulty with his ankle with prolonged standing and walking.  The Veteran had 30 degrees of plantar flexion with objective evidence of pain at 30 degrees and 20 degrees of dorsiflexion with no objective evidence of painful motion.  Repetitive motion plantar flexion ended at 30 degrees and dorsiflexion ended at 20 degrees or greater.  The examiner noted that there were no significant abnormal findings on clinical examination of the right ankle other than decreased strength, plantar flexion, and weakness and that these were believed to stem from the Veteran's back.  As the normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, the Board finds that the manifestations of the Veteran's right ankle disability represent no greater than moderate limitation of motion.  

The Board notes that a higher evaluation has been considered under Diagnostic Codes 5270, 5272, 5273, and 5274; however, as the Veteran does not have any ankylosis of the right ankle, malunion of the os calcis or astragalus, and has not undergone an astragalectomy, these diagnostic codes are not for application.

As the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity, the claim is denied.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disorder with the established criteria found in the rating schedule for right ankle disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

IV.  Effective Date

The Veteran argues that an earlier effective date is warranted for residuals of right ankle sprain with degenerative changes and mild laxity because his claims form was signed in December 2008.  As such, he maintains that the effective date of service connection should be January 1, 2009.

As the RO noted, the Veteran's initial application for service connection for residuals of right ankle sprain with degenerative changes and mild laxity was filed with VA on April 17, 2009.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for residuals of right ankle sprain with degenerative changes and mild laxity was filed with VA.  Because the Veteran did not file a formal or informal application for service connection prior to April 17, 2009, VA is precluded, as a matter of law, from granting an effective date prior to April 17, 2009, for service connection for residuals of right ankle sprain with degenerative changes and mild laxity.

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain with degenerative changes and mild laxity, is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of right ankle sprain with degenerative changes and mild laxity is denied.

Entitlement to effective date earlier than April 17, 2009, for service connection for residuals of right ankle sprain with degenerative changes and mild laxity, is denied.


REMAND

As discussed above, the issue of entitlement to a TDIU has been raised by the record.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is in receipt of service-connected benefits for residuals of right ankle sprain with degenerative changes and mild laxity, evaluated as 10 percent disabling.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met. 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In a VA examination dated in July 2012 the Veteran reported that he had to resign his job due to difficulties with his right ankle.  In addition, the examiner noted that the Veteran's right ankle impacted his ability to work in that chronic right ankle pain would limit his abilities to perform prolonged walking and standing.  The Board notes that the examiner did not render an opinion regarding whether the Veteran's right ankle disorder rendered the Veteran unemployable.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding whether his right ankle disorder renders him unemployable.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, if and only if the VA examiner determines that the Veteran's right ankle disorder renders the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Directore of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination regarding the Veteran's claim of entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, the residuals of his shell fragment wound injuries, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Thereafter, if and only if the VA examiner determines that the Veteran's right ankle disorder renders him unemployable, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

3.  Thereafter, if the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


